ITEMID: 001-78198
LANGUAGEISOCODE: ENG
RESPONDENT: POL
BRANCH: ADMISSIBILITY
DATE: 2006
DOCNAME: ROMANN v. POLAND
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Nicolas Bratza
TEXT: The applicant, Mr Jerzy Romann, is a Polish national who was born in 1926 and lives in Poznan. He was represented before the Court by Mr Leonard Cyrson, a lawyer practising in Poznań.
The Polish Government (“the Government”) were represented by their Agent, Mr J. Wołąsiewicz of the Ministry of Foreign Affairs.
The facts of the case, as submitted by the parties, may be summarised as follows.
On 29 March 1999 the applicant lodged a request with the Konin District Construction Inspector for a review of the lawfulness of the construction of a sewage system on his estate. On 13 July 1999 the Konin District Construction Inspectorate discontinued the proceedings as it found that the departure from the construction permit had not been serious. The applicant appealed.
On 14 September 1999 the Konin Regional Construction Inspectorate quashed the decision as it found that the departure from the construction permit was serious enough to warrant an examination of whether the construction was lawful.
Concurrently, on 28 January 2000 the applicant lodged a request for annulment of the construction permit given to the investor - the Kazimierz Biskupi Municipality (Gmina Kazimierz Biskupi), by the Director of the Konin District Office (Kierownik Urzędu Rejonowego w Koninie). On 20 September 2000 the Konin District Municipality (Starostwo Powiatowe w Koninie) annulled the construction permit given to the investor.
On 1 February 2000 the Konin District Construction Inspectorate issued a decision by which it found the departure from the construction permit to be serious, but also found that the applicant had given his consent to this. It obliged the investor to bring the works into conformity with the law. The applicant appealed, challenging the finding that he had consented to a departure from the construction permit.
On 17 April 2000 the Regional Construction Inspectorate upheld the decision. On 12 May 2000 the applicant lodged a complaint with the Supreme Administrative Court.
On 23 November 2001 the Supreme Administrative Court gave a judgment by which it quashed the decisions of 17 April 2000 and 1 February 2000. It found the construction unlawful as being in breach of the construction permit.
On 9 April 2002 the applicant lodged a complaint about the inactivity of the District Construction Inspectorate. On 18 April 2002 the Regional Construction Inspectorate issued a decision in which it upheld the complaint.
On 10 May 2002 the District Construction Inspectorate gave a decision in which it found that the sewage system works had manifestly departed from the construction permit and ordered the investor to make the necessary changes to the construction in order to bring it into conformity with the law. The applicant appealed, seeking the demolition of the construction works.
On 10 June 2002 the Regional Construction Inspectorate quashed the decision and remitted the case to a lower authority.
On 9 July 2002 the District Construction Inspectorate issued a decision ordering the investor to demolish the sewage system built on the applicant’s estate. The applicant’s opponent appealed.
On 5 August 2002 the Regional Construction Inspector upheld the decision of 9 July 2002. On 5 September 2002 the applicant’s opponent appealed.
On 1 December 2004 the Regional Administrative Court quashed the judgment of 5 August 2002 and the decision of 9 July 2002. On 20 January 2005 the applicant appealed.
On 28 February 2005 the cassation appeal was rejected as the applicant had failed to pay court fees within the prescribed time-limit.
For a description of domestic law, see: Koss v. Poland, no. 52495/99, judgment of 28 March 2006.
On 17 September 2004 the Law of 17 June 2004 on complaints about a breach of the right to a trial within a reasonable time (Ustawa o skardze na naruszenie prawa strony do rozpoznania sprawy w postępowaniu sądowym bez nieuzasadnionej zwłok i- “the 2004 Act”) entered into force. It lays down various legal means designed to counteract and/or redress the undue length of judicial proceedings. A party to pending proceedings may ask for the acceleration of those proceedings and/or just satisfaction for their unreasonable length under section 2 read in conjunction with section 5(1) of the 2004 Act.
On 18 January 2005 the Supreme Court (Sąd Najwyższy) adopted a resolution (no. III SPP 113/04) in which it ruled that while the 2004 Law produced legal effects as from the date of its entry into force (17 September 2004), its provisions applied retroactively to all proceedings in which delays had occurred before that date, but only when they had not yet been remedied.
